                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RICKY MATLOCK and BRIDGET
 MATLOCK,
                                                     Case No. 3:18-cv-00047
         Plaintiffs,
                                                     Judge William L. Campbell, Jr.
 v.                                                  Magistrate Judge Newbern

 ROUNDPOINT MORTGAGE SERVICING
 CORPORATION, et al.,

         Defendants.


                                               ORDER

        The Magistrate Judge held a telephonic case management conference with counsel for all

parties except Loancare, LLC, on March 13, 2019. The parties report that discovery is progressing

according to the dates established by the amended case management order (Doc. No. 44).

        The parties shall meet and confer regarding recently identified discovery issues and, if they

are unable to resolve their disputes, shall set a telephone conference with the Magistrate Judge at

the earliest opportunity. The parties shall file a joint statement of the discovery dispute at least one

day before the telephone conference.

        It is so ORDERED.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




      Case 3:18-cv-00047 Document 51 Filed 03/13/19 Page 1 of 1 PageID #: 265
